 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   MELVIN HODGES,                              Case No. 1:18-cv-00790-EPG (PC)
11                Plaintiff,
                                                 ORDER GRANTING PLAINTIFF’S MOTION
12         v.                                    TO SUPPLEMENT PLAINTIFF’S
                                                 OPPOSITION TO MOTION TO DISMISS
13   ANDRE MATEVOUSIAN, et al.,
14               Defendants.                     (ECF NO. 23)

15

16          Melvin Hodges (“Plaintiff”) is a federal prisoner proceeding pro se with this civil rights
17   action. Before the Court is Plaintiff’s Motion to Supplement Plaintiff’s Opposition to the
18   Defendants’ Motion to Dismiss. Defendants have filed a statement notifying the Court that they
19   do not oppose Plaintiff’s Motion to Supplement. (ECF No. 24.) The Court, having reviewed the
20   motion and the non-opposition to the motion, will grant the motion.
21          IT IS ORDERED that Plaintiff’s Motion to Supplement (ECF No. 23) is GRANTED.
22   Plaintiff’s opposition to Defendants’ Motion to Dismiss is hereby supplemented with “Exhibit
23   A,” which is a letter from the Federal Bureau of Prisons Western Regional Counsel, dated
24   October 31, 2018, attached to Plaintiff’s Motion to Supplement (ECF No. 23 at 3).
     IT IS SO ORDERED.
25

26
        Dated:     May 24, 2019                               /s/
27                                                       UNITED STATES MAGISTRATE JUDGE

28


                                                     1
